  Case 1:19-cr-00617-RBK Document 87 Filed 06/21/21 Page 1 of 1 PageID: 581



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

     ROBERT B. KUGLER                                   MITCHELL H. COHEN U.S. COURTHOUSE
UNITED STATES DISTRICT JUDGE                              1 John F. Gerry Plaza – Room 6040
                                                                Camden, NJ 08101




June 21, 2021


Daniel A. Friedman, AUSA
Andrew Carey, AUSA
Office of U.S. Attorney
401 Market Street – 4th Floor
P.O. Box 2098
Camden, NJ 08101-2098

Justin T. Loughry, Esq.
LOUGHRY & LINDSEY
330 Market Street
Camden, NJ 08102

Re: USA v. Kevin Ruiz-Quezada
    Criminal No. 19-0617(RBK)

Dear Counsel:

Please be advised the court incurred a total cost of $11,227.29, for the jurors in this
matter. This includes the daily fee, mileage and meals.

The costs for juror Meile were $311.82. Again this was for the daily fee, mileage, and
meals.

You are welcome to attend the June 29, 2021, return of the Order to Show Cause why
Meile should not be held in contempt. He has been personally served by the U.S. Marshal
with a copy of the Order to Show Cause. I will determine how to proceed at that time.


                                                  Very truly yours,

                                                  s/Robert B. Kugler
                                                  ROBERT B. KUGLER
RBK:mg                                            United States District Judge
